  Case: 4:20-cv-01093-SPM Doc. #: 12 Filed: 09/15/20 Page: 1 of 4 PageID #: 66




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KEVIN WARD,                                       )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            No. 4:20-cv-01093-SPM
                                                  )
STANLEY PAYNE, et al.,                            )
                                                  )
               Defendants.                        )

                            OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on the motion for preliminary injunction filed by

plaintiff Kevin Ward. (Docket No. 11). For the reasons discussed below, the motion will be denied.

                                           Background

       Plaintiff is a self-represented litigant who is currently incarcerated at the Eastern Reception,

Diagnostic, and Correctional Center in Bonne Terre, Missouri. On August 18, 2020, plaintiff

jointly filed a civil action with inmate Morris Williams pursuant to 42 U.S.C. § 1983. (Docket No.

1). Along with the complaint, plaintiff filed a motion for appointment of counsel and a motion for

leave to proceed in forma pauperis. (Docket No. 2; Docket No. 3). Both motions were signed by

plaintiff, but not by Morris Williams.

       The complaint named Warden Stanley Payne, Functional Unit Manager Ted Eaton, and

CCM II Sara Miller as defendants. In the complaint, plaintiff alleged that he had requested

protective custody, but had instead been placed in administrative segregation, resulting in a denial

of certain privileges. (Docket No. 1 at 6). The complaint also contained similar allegations by

Morris Williams.
  Case: 4:20-cv-01093-SPM Doc. #: 12 Filed: 09/15/20 Page: 2 of 4 PageID #: 67




         On August 24, 2020, the Court struck Morris Williams from the complaint, and had a new

prisoner civil rights case opened for him. (Docket No. 6). On September 11, 2020, the Court

ordered plaintiff to file an amended complaint on a Court form within thirty days. (Docket No.

10). The amended complaint is due on October 11, 2020. Plaintiff filed the instant motion for

preliminary injunction on September 14, 2020. (Docket No. 11).

                                Motion for Preliminary Injunction

         In his motion for preliminary injunction, plaintiff states that he has requested placement in

protective custody. (Docket No. 11 at 1). Plaintiff asserts that he was initially denied protective

custody altogether. However, he has since been placed in administrative segregation. Plaintiff

alleges that this is a tactic to force him back into general population, regardless of his enemies.

(Docket No. 11 at 1-2).

         Plaintiff requests to be removed from administrative segregation. (Docket No. 11 at 2).

Furthermore, if he must wait a long period for a bed in protective custody, he further seeks the

creation of bed space for protective custody, so that waiting “does not become long term punitive

segregation.” Plaintiff states that he is not being provided adequate protection, because he is being

“mixed with offenders in punitive segregation.” He also states that defendants have “enough space

to place the plaintiff in a protective custody unit or create a bed space unit for offenders assigned

to protective custody,” rather than holding such offenders in punitive segregation. (Docket No. 11

at 3).

                                             Discussion

         “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Nat. Res. Def. Council, Inc., 557 U.S. 7, 27 (2008). In determining whether to grant a preliminary

injunction, a district court applies “a flexible consideration of (1) the threat of irreparable harm to



                                                  2
  Case: 4:20-cv-01093-SPM Doc. #: 12 Filed: 09/15/20 Page: 3 of 4 PageID #: 68




the moving party; (2) balancing this harm with any injury an injunction would inflict on other

interested parties; (3) the probability that the moving party would succeed on the merits; and (4)

the effect on the public interest.” St. Louis Effort for AIDS v. Huff, 782 F.3d 1016, 1021 (8th Cir.

2015).

         In the prison context, a request for injunctive relief must always be viewed with great

caution because “judicial restraint is especially called for in dealing with the complex and

intractable problems of prison administration.” Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995).

For an injunction to issue, “a right must be violated” and the court must determine whether “a

cognizable danger of future violation exists[,] and that danger must be more than a mere

possibility.” Id. at 521. The burden of proving that a preliminary injunction should be issued rests

with the party seeking injunctive relief. Mgmt. Registry, Inc. v. A.W. Cos., Inc., 920 F.3d 1181,

1183 (8th Cir. 2019).

         Here, plaintiff has not met his burden of showing that a preliminary injunction should be

granted. First, plaintiff’s allegations regarding his placement in administrative segregation while

awaiting protective custody do not demonstrate that plaintiff is in danger of suffering irreparable

harm. Second, because this is a situation involving prison administration, there is a risk of injury

to the non-moving parties should the Court attempt to intervene at this point in the case, before

plaintiff’s complaint has been subjected to a merits review, and before defendants have been

served, much less answered. Finally, the Court cannot assess the probability of plaintiff’s

likelihood of success on the merits, as the Court is awaiting plaintiff’s amended complaint. For

these reasons, plaintiff’s motion for preliminary injunction will be denied.

         Accordingly,




                                                 3
 Case: 4:20-cv-01093-SPM Doc. #: 12 Filed: 09/15/20 Page: 4 of 4 PageID #: 69




      IT IS HEREBY ORDERED that plaintiff’s motion for preliminary injunction (Docket

No. 11) is DENIED.

      Dated this 15th day of September, 2020.



                                                    ____________________________________
                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                4
